Citation Nr: 1721686	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left knee pain with limitation of motion.

3. Entitlement to service connection for sleep apnea, including sleep disturbances.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, K.C., and T.H.

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1977 to April 1983.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issues of entitlement to service connection for left knee pain with limitation of motion and entitlement to service connection for sleep apnea, including sleep disturbances, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the March 2017 Travel Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for hypertension.

2. Tinnitus manifested in service and is attributable to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the March 2017 Travel Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for hypertension.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the evidence of record supports a grant of service connection for tinnitus.  First, there is evidence of a current disability.  The Veteran has indicated that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

Second, there is evidence of an in-service event, disease, or injury.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, the Veteran was exposed to howitzers that nearby infantry units would fire off when he ran communication wire.  He did not wear ear plugs.  See December 2010 Notice of Disagreement.  Moreover, an April 1982 audiogram indicated that the Veteran was exposed to hazardous noise duty areas.  Additionally, the Veteran has a history of ear problems in-service and was treated for otitis media in December 1979.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, the Veteran reported constant bilateral ringing since 1979 at his February 2012 VA examination. He testified that he did not immediately visit sick call for ringing in his ears during service but rather, he "blew it off."  He did not want to be "looked down" on or appear to be a "wuss" for complaining about his ears on a recurring basis.  See March 2017 Transcript of Hearing at 11-14.  He reiterated that he was diagnosed with hearing loss and that he had a history of ear infections and ringing in his ears.  See Id. at 16, 22, 29; see also February 2012 VA examination.  The Veteran is competent to report the onset of his symptoms, to identify the condition of tinnitus, and to describe a continuity of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board finds no reason to doubt the credibility of these statements.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claims.  The Board notes that the Veteran has not been afforded VA examinations in connection with his claims for service connection for left knee pain with limitation of motion and service connection for sleep apnea, including sleep disturbances.  

The Veteran asserts that he injured his knee when he became entangled with another parachute jumper and he landed hard on his left leg.  See December 2010 Notice of Disagreement; March 2017 Transcript of Hearing.  Service treatment records indicate that the Veteran sustained and he was treated for a parachute injury.  See March 1979 Chronological Record of Medical Care.  In July 2009 and May 2016, the Veteran was treated for left knee pain and he was diagnosed with degenerative joint disease and pain in the knee.  See July 2009 Physical Examination; May 2016 Progress Note by Texas Orthopedics Sports and Rehabilitation Associates.

Additionally, the Veteran contends that he has sleep apnea due to service.  He reports that he is unable to fall asleep because he has nightmares reliving the parachute entanglement incident.  See December 2010 Notice of Disagreement.  Furthermore, he contends that he has difficulty sleeping due to service-connected tinnitus, granted herein.  See March 2017 Transcript of Hearing at 39.  He only gets an average of approximately 3 to 4 hours of sleep per night.  Id. at 44-45.  He does not have a current diagnosis for sleep apnea.  Id. at 41.   

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of both his left knee pain with limitation of motion and sleep apnea, including sleep disturbances.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Additionally, the Board notes that the Veteran stated that he has private orthopedic records from Dr. W.  See March 2017 Transcript of Hearing at 62.  The Board finds that remand is necessary to attempt to obtain any outstanding private medical records from his orthopedic providers.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee pain with limitation of motion and sleep apnea, including sleep disturbances, including private orthopedic treatment records from Dr. W.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his left knee pain with limitation of motion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including his assertion that he injured his left knee after he became entangled with another parachute jumper and he landed hard on his left leg.  See December 2010 Notice of Disagreement; March 2017 Transcript of Hearing.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his left knee pain with limitation of motion is causally or etiologically related to the Veteran's military service, to include any symptomatology or injury therein.  In that regard, service treatment records indicate that the Veteran sustained and was treated for a parachute injury.  See March 1979 Chronological Record of Medical Care.  Additionally, the Veteran complained of left knee pain and he was diagnosed with degenerative joint disease and pain in the knee in May 2016.  See July 2009 Physical Examination; May 2016 Progress Note by Texas Orthopedics Sports and Rehabilitation Associates.

If arthritis if found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.

In providing this opinion, the examiner should discuss medically known or theoretical causes of his left knee pain and degenerative joint disease and describe how such a disability generally presents or develops in most cases, in determining the likelihood that left knee pain and degenerative joint disease is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea, including sleep disturbances.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the assertions that he experiences nightmares from the in-service parachute entanglement incident and averages approximately 3 to 4 hours of sleep per night.  See December 2010 Notice of Disagreement.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his sleep apnea, including sleep disturbances, is causally or etiologically related to the Veteran's military service.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the sleep apnea, including sleep disturbances, was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by her service-connected tinnitus.

In providing this opinion, the examiner should discuss medically known or theoretical causes of his sleep apnea, including sleep disturbances, and describe how such a disability generally presents or develops in most cases, in determining the likelihood that sleep apnea, including sleep disturbances, is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


